DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the term “resin tapes” lack antecedent basis which renders the claim indefinite. 
 Claim Rejections - 35 USC § 103
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow et al. (US 2015/0183186) in view of Garner et al. (US 2011/0023548 A1) and Edwards et al. (US 2010/0285277 A1). 
Regarding Claim 1, Bigelow teaches a glass film-resin composite comprising an elongated glass film (Abstract; Item 20), a tape which on at least one surface of the elongated glass film and is linearly arranged at both ends in a widthwise direction of the elongated film in one surface of the elongated glass film  (Fig. 7, Item 118; Paragraph 0070). Bigelow teaches the tape comprises an adhesive layer (Fig 3, showing the tab structure, Items 48) that is arranged directly on the glass film. 
Bigelow teaches a tape (Fig. 7, Items 34), a protective layer, which is arranged near each of both ends in the widthwise direction on the same surface as the resin tape and outside the resin tape in the widthwise direction. Bigelow teaches another tape, resin layer, with an adhesive present on the layer can be applied on one surface of the elongated glass film. (Fig. 7, Item 90, 118). 
Bigelow does not specifically teach the tapes are resin tapes or the Young’s modulus of the adhesive layer.
Garner teaches glass rolls, where polymeric tapes are disposed on the glass ribbon to offer support and protection to the glass ribbon (Paragraph 0002, 0028, 0037). Garner teaches this allows for further processing of the glass ribbon while offering protection to the glass ribbon. (Paragraph 0028, 0037). Therefore, it would have been obvious to one with ordinary skill in the art to use polymeric tapes taught by Garner as the tapes/tabs in the roll of Bigelow to allow for protection and further processing of the glass ribbons of Bigelow.
Bigelow teaches the adhesive can be silicones, rubber or acrylics. (Paragraph 0066). Edwards teaches adhesives for attaching to glasses have an elastic modulus of 0.8 to 4.5 GPa (Paragraph 0032; Abstract). This overlaps the claimed range of 1 GPa or more. Edwards teaches silicones have a elastic modulus of 1.0 GPa. (Paragraph 0032). Therefore, it would have been obvious to one with ordinary skill in the set the adhesive elastic modulus to the claimed range as taught by Edwards, as Edwards teaches this suitable for bonding with glass substrates. 
Regarding Claim 2, Bigelow teaches the resin layer is arranged on a surface opposite the surface having the resin tape. (Fig. 7). 
Regarding Claim 3, Bigelow teaches where the resin layer is wider than the elongated glass film. (Fig. 9). Bigelow teaches having this wider resin layer allows for broader protection of the glass ribbon. (Paragraph 0071). Therefore, it would have been obvious to one with ordinary skill in the art to have a resin layer wider than the glass film. 
Regarding Claim 4, Bigelow teaches the protective layer can extend past the elongated glass film in the widthwise direction. (Fig. 9). Bigelow teaches this aids in protecting the edges of the glass. (Paragraph 0069) Therefore, it would have been obvious to one with ordinary skill in the art to have the protective layer extend past the glass film in the widthwise direction. 
Regarding Claim 5, Garner teaches a glass roll with handling tabs (Fig. 5-6; Abstract; Claim 1 of Garner), where the extending portions of the tab have a width of at least 1 mm. (Claim 1 of Garner). This overlaps the claimed range of 0 to 200 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP §2144.05. Garner teaches this width allows for easier handling of the glass roll. (Paragraph 0028). Therefore, it would have been obvious to one with ordinary skill in the art to set the extension of the tabs of Bigelow to the same range to improve handling. 
Regarding Claim 9, Garner teaches the composite is in the form of a roll. (Abstract; Figs 1-9). 

Claims 6-8 are rejected under 35 U.S.C. 103 for being unpatentable over Bigelow, Garner and Edwards as applied in Claim 1 above, in further view of Mori (JP 2015-174694 A).
Regarding Claim 6-8, Bigelow does not specifically teach width relationships or the interval of the tapes. 
Mori teaches a glass roll, where resin tapes are applied to width ends of the glass ribbon to protect the glass ribbon. (Paragraph 0001, 0028). Mori teaches width of the resin tape to width of glass film is 1/20 to 1/10 or an Lg/Lt of 10 to 20 (Paragraph 0037). This overlaps the claimed range of 10 to 2000. Mori teaches the Lg/L1 is 0 to 30.  (Paragraph 0037).This overlaps claimed range of 10 to 1,500. Mori teaches the Lg/L1 is 0 to 30.  (Paragraph 0037). This creates a range that overlaps the interval L2 is 50 to 100% of the Lg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP §2144.05. Mori teaches this allows the glass to sufficiently protected. (Paragraph 0031-0032). Therefore, it would be obvious to one with ordinary skill in the art to have the set claimed width relationships and intervals to Bigelow as taught by Mori in order to properly protect the glass ribbon.  

Response to Arguments
Applicant’s arguments have been fully considered.
Applicant’s arguments regarding Mori have been considered. These arguments are found unpersuasive, as Mori is now a secondary reference with Bigelow as a primary reference. 
There are new grounds of rejection to address Applicant’s amendments.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781